ON MOTION TO REVIEW ASSESSMENT OF COSTS
BARFIELD, Judge.
The order of the deputy commissioner dated October 29, 1984, denying the motion of The Division of Workers’ Compensation for taxation of costs is REVERSED. The claimant was a prevailing party on appeal. See 455 So.2d 532. Denial of attorney fees to a claimant on appeal is not indicative that claimant was not the prevailing party. Attorney fees on appeal were denied for claimant’s failure to state grounds for award of a fee.
This case is remanded to the deputy commissioner for taxation of costs against the employer/carrier. The mandate previously withdrawn shall issue.
MILLS and BOOTH, JJ., concur.